WADDILL, District Judge
(after stating the facts). The bankrupt is not entitled to his discharge. Section 14, subd. “b,” Bankr. Act July 1, 1898, c. 541, 30 Stat. 550 [U. S. Comp. St. 1901, p. 3427], as amended by the Act of 5th February, 1903, c. 487, § 4, 32 Stat. 797 [U. S. Comp. St. Supp. 1903, p. 411], provides that if any person, having been a bankrupt, “shall have at any time subsequent to the first day of the four months immediately preceding the filing of the petition, trans*592ferred, removed, destroyed, concealed, or permitted to be removed, destroyed, or concealed, any of his property, with intent to hinder, delay or defraud any of his creditors,” he shall be denied a discharge. Under this provision, it having been finally determined in this proceeding, to which the bankrupt was a party, that the Isentot transaction referred to by the referee was fraudulent, this alone should suffice to require a denial of his application.
The same should be refused for another reason. Viewing the case in the light of all the facts and circumstances surrounding it, it is apparent that the bankrupt does not belong to that class of honest, unfortunate debtors for whose benefit the bankruptcy act was intended, and designed to furnish relief. In the light of the facts of this case, with its many suspicious and unsavory environments, the bankrupt has no right to expect a court of justice to aid him in his effort to relieve himself from the payment of his debts, or disentangle him from the financial meshes in which he apparently involved himself. His creditors have the right to release him from his obligations, and put him on his feet financially again, if they so desire; but there is not a redeeming feature that suggests itself as a reason why this should be done, or that this court should become a party thereto.
A discharge will be refused.